DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-16 drawn to a photovoltaic cell, in the reply filed on 2/18/2022 is acknowledged.  The traversal is on the ground(s) that Applicant has no comment on the evidential reference to Seutter et al. (US 2015/0101622), but request the claims are rejoined once a special technical feature has been determined. Applicant points to different application, PCT/ISA/237 and notes that the claims in this application are considered to be allowable.  This is not found persuasive because the merit of Seutter et al. is not based on the decision of other country, which did not cite the reference. 
Applicant does not rebut the restriction, nor particularly points out where the restriction is improper. Therefore, the requirement is still deemed proper and is therefore made FINAL
Claims 17-24 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, a method for manufacturing a photovoltaic cell, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends on claim 1 and recites “the layer in line 2. It is unclear what “the layer” is being referred to, as there are a POx- and Al-comprising layer and a capping layer recited in claim 1.
Claim 3 also depends on claim 2 and recites “the ratio between the atomic percentage of phosphorus and phosphorus + aluminum (P/(P+Al)) in the layer is in the range of 0.6 to 1.0” in lines 1-3; while claim 2 recites “wherein the POx- and Al- comprising layer is a mixed AlPxOy – film” in lines 1-2. The range between the atomic percentage – P/(P+Al) recited in claim 3 includes 1 which references to the amount of Al to be 0, and AlPxOy has a positive amount of Al present and would never give a ratio of P/(P+Al) to be 1. As such, claim 3 recites a broader limitation/range than the claim, e.g. claim 2, it depends upon. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “the ratio between the atomic percentage of phosphorus and phosphorus + aluminum (P/(P+A)) in the layer is in the range of 0.6 to 1.0”, and the claim also recites “the POx- and Al- comprising layer is a mixed AlPxOy-film”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 depends on claim 2 and recites “the ratio between the atomic percentage of phosphorus and phosphorus + aluminum (P/(P+Al)) in the layer is in the range of 0.6 to 1.0” in lines 1-3; while claim 2 recites “wherein the POx- and Al- comprising layer is a mixed AlPxOy – film” in lines 1-2. The range between the atomic percentage – P/(P+Al) recited in claim 3 includes 1 which references to the amount of Al to be 0, and AlPxOy has a positive amount of Al present and would never give a ratio of P/(P+Al) to be 1. As such, claim 3 recites a broader limitation/range than the claim, e.g. claim 2, it depends upon. Therefore, claim 3 fails to further the subject matter of the claim upon which it depends, and also for failing to include all the limitations of the claim upon which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seutter et al. (US 2015/0101662) as evidenced by Tiitta et al. (“Preparation and characterization of phosphorous-doped aluminum oxide layer) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Seutter et al. (US 2015/0101662) in view of Tiitta et al. (“Preparation and characterization of phosphorous-doped aluminum oxide thin films”).
Regarding claim 1, Seutter et al. discloses a photovoltaic cell (fig. 11) comprising 
a silicon substrate (or cell absorber 32, [0080]) having two opposite main surfaces; and 
a passivation layer stack covering a first main surface of the two main surfaces, wherein the passivation layer stack comprises:
a doped dielectric layer (36, [0080]), and 
a capping layer structure (38) covering the doped dielectric layer of aluminum oxide doped with phosphorous (36).
Seutter et al. lists fluorinated hydrogenated amorphous silicon, silicon oxide, silicon carbide as the examples for the doped dielectric layer in the description of fig. 11.
Seutter et al. does not explicitly list aluminum oxide doped with phosphorus for the doped dielectric layer in the description of fig. 11. However, Seutter et al. explicitly discloses a doped dielectric layer comprises phosphorous doped aluminum oxide, or aluminum oxide doped with phosphorous (see [0053], [0057], [0070]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used a doped dielectric layer (36) comprising  phosphorous doped aluminum oxide, or aluminum oxide doped with phosphorous, because Seutter et al. explicitly suggests doing so. 
It is noted that aluminum oxide (AlOx) doped with phosphorous, or phosphorous doped aluminum oxide, comprises a POx- and Al as evidenced by Tiita et al. (“Preparation and Characterization of Phosphorous-Doped Aluminum Oxide Thin Films”) as Tiita et al. discloses a aluminum oxide doped with phosphorous, or phosphorous doped aluminum oxide (see AlPO4 in “results and discussion” and table 1 of Tiita et al.).
Alternatively, Seutter et al. does not explicitly describe the layer of aluminum oxide doped with phosphorous, or phosphorous doped aluminum oxide, comprising POx- and Al.
However, Tiita et al. discloses a layer of aluminum oxide doped with phosphorous, or phosphorous doped aluminum oxide comprising POx- and Al (see AlPO4 in “results and discussion” and table 1 of Tiita et al.).
It would have been obvious to one skilled in the art at the time the invention was made to have used the aluminum oxide doped with phosphorous layer - or phosphorous doped aluminum oxide - comprising POx- and Al- taught by Tiita et al. for the aluminum oxide doped with phosphorous layer - or phosphorous doped aluminum oxide layer – of modified Seutter et al., because Tiitta et al. teaches it is known in the art that phosphorus-containing alumina improves the interfacial characteristics between the alumina film and semiconductor such as InP (see “Introduction”) and such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claims 2 and 4, modified Seutter et al. discloses a photovoltaic cell as in claim 1 above, wherein the POx- and Al- comprising-layer is a mixed AlPxOy-film (or AlPO4), in which the ratio between the atomic percentage of phosphorus and phosphorus + aluminium (P / (P + Al)) is found to be 0.5 (or 1/(1+1) in the POx- and Al-comprising layer. Modified Seutter et al. discloses the same ratio of atomic percentage of P/(P+Al) as claimed in claim 4, therefore such ratio is tailored to obtain an optimal balance between the effective excess carrier lifetime eff (s), the fixed charge density Qf(cm-2) and the interface state density Dit (eV-1cm-2) as claimed.

Regarding claim 9, modified Seutter et al. discloses a photovoltaic cell as in claim 1 above, wherein Seutter et al. discloses the capping layer (38) structure comprises a stack of layers (or multilayer, see [0080])

Regarding claim 10, modified Seutter et al. discloses a photovoltaic cell as in claim 1 above, wherein Seutter et al. discloses the capping layer structure (38) comprises a layer chosen from the group consisting of SiNx (see SixNyHz described in [0080]).

Regarding claim 11, modified Seutter et al. discloses a photovoltaic cell as in claim 1 above, wherein Seutter et al. discloses the thickness of the doped dielectric layer comprising phosphorous doped aluminum oxide, or the POx- and Al-comprising-layer covering the first main surface, is up to 10 nm (see  [0070]).
Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Seutter et al. (US 2015/0101662) as applied to claims 1-2 above, and further in view of Wu et al. (US 2014/0224313, Cite No. 2 o the U.S. Patent Documents in IDS 9/9/2020). 
Regarding claims 3 and 5-6, modified Seutter et al. discloses photovoltaic cell as in claim 2 above.
Modified Seutter et al. does not disclose the ratio between the atomic percentage of phosphorus and phosphorus + aluminium (P / (P + Al)) in the layer is in the range of 0.6 to 1.0 (claim 3); nor do they teach the POx- and Al-comprising-layer additionally comprises at least one of H, Si, C (claim 5), or a SiO2 layer between the first main surface and the POx- and Al-comprising-layer (claim 6) .
Wu et al. discloses a phosphorous containing oxide layer (204, figs. 1-2) comprising a layer (208) comprising P2O5, or mostly containing phosphorus, and a SiO2 layer (210) between the first main surface and the mostly containing phosphorous layer (208, see fig. 2, [0022]). The   ratio between the atomic percentage of the phosphorus and phosphorus + aluminum (P/(P+Al)) of the P2O5 layer is found to be 1, which is right within the claimed range of 0.6 to 1, and the SiO2 layer includes Si. Wu et al. teaches such phosphorus containing oxide layer (204) would have a good passivation effect about reducing carrier recombination at the surface ([0022]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic cell of modified Seutter et al. by using a phosphorous containing oxide having a ratio P/(P+Al) to be 1.0 and incorporating Si such as a SiO2 layer between the first main surface and the phosphorus containing oxide layer as taught by Wu et al., because Wu et al. teaches such layer would have a good passivation effect about reducing carrier recombination at the surface. 

Regarding claim 7, modified Seutter et al. discloses a photovoltaic cell as in claim 6 above, wherein Seutter et al. discloses the SiO2 layer formed at the first main surface has a thickness of 1-3nm (see [0024]).
Modified Seutter et al. does not disclose the exact range of 0.5-2 nm as claimed.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 1-2nm of the range 1-3 nm disclosed by Seutter et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Seutter et al. (US 2015/0101662) as applied to claims 1-2 above, and further in view of Krammer et al. (US 2013/0213469)
Regarding claim 8, modified Seutter et al. discloses a photovoltaic cell as in claim 1 above, wherein Seutter et al. discloses the capping layer structure (38) is an antireflective coating ([0080]).
Seutter et al. discloses the capping layer structure is of silicon nitride ([0080]). Modified Seutter et al. does not disclose the capping layer structure of antireflective coating (38) comprises an aluminium oxide (A12O3) layer.
Krammer et al. discloses aluminum oxide (Al2O3) is an equivalent material to silicon nitride for use in forming an anti-reflective coating with very low absorption in the wavelength range capable of generating carriers in silicon and with suitable built-in charge to repel the respective minority carriers (see [0432]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic cell of modified Seutter et al. by using aluminum oxide (Al2O3) in place of silicon nitride for the capping layer structure of antireflective coating (38), because Krammer et al. teaches aluminum oxide (Al2O3) is an equivalent material silicon nitride for use in forming an anti-reflective coating with very low absorption in the wavelength range capable of generating carriers in silicon and with suitable built-in charge to repel the respective minority carriers. Such modification would involve nothing more than a mere selection of functional equivalent material for the antireflective coating recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Regarding claim 12, modified Seutter et al. discloses a photovoltaic cell as in claim 1 above, wherein Seutter et al. discloses the capping layer structure (38) is an antireflective coating of silicon nitride ([0080]). Seutter et al. also teaches the capping layers structure of silicon nitride having a thickness of 10-100 nm ([0029]).
Modified Seutter et al. does not disclose the capping layer structure of antireflective coating (38) comprises an aluminium oxide (A12O3) layer, nor do they teach the exact thickness of 2-30nm for the capping layer.
  Krammer et al. discloses aluminum oxide (Al2O3) is an equivalent material to silicon nitride for use in forming an anti-reflective coating with very low absorption in the wavelength range capable of generating carriers in silicon and with suitable built-in charge to repel the respective minority carriers (see [0432]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic cell of modified Seutter et al. by using aluminum oxide (Al2O3) in place of silicon nitride for the capping layer structure of antireflective coating (38), because Krammer et al. teaches aluminum oxide (Al2O3) is an equivalent material silicon nitride for use in forming an anti-reflective coating with very low absorption in the wavelength range capable of generating carriers in silicon and with suitable built-in charge to repel the respective minority carriers. Such modification would involve nothing more than a mere selection of functional equivalent material for the antireflective coating recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 10-30nm of the ranges 10-100nm disclosed by Seutter et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Seutter et al. (US 2015/0101662) as applied to claim 1 above, and further in view of Lachaud et al. (US 2013/0330936).
Regarding claims 13-14 and 15, modified Seutter et al. discloses a photovoltaic cell as in claim 1 above.
Modified Seutter et al. does not explicitly disclose the second main surface is covered with an aluminum oxide (Al2O3, claim 13), the SiO2 layer is between the main surface and the aluminum oxide (Al2O3) layer (claim 14).
Lachaud et al. discloses a back surface passivation (or the second main surface of the solar cell, [0055]) comprising a stack Al2O3/SiO2 or Si3N4/Al2O3/SiO2 ([0002], [0083], [0088]) by depositing a SiO2 layer on a silicon substrate, depositing a Al2O3 layer on the SiO2 layer ([0077-0099]. As such, Lauchaud et al. discloses the second main surface of the two main surfaces (or the back surface) is covered with a stack which comprises an aluminum oxide (Al2O3, claim 13) and the SiO2 layer is between the main surface and the aluminum oxide (Al2O3) layer (claim 14).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic cell of modified Seutter et al. by covering the second main surface (or the back surface) with an aluminum oxide (Al2O3) layer and a SiO2 layer between the second main surface and the aluminum oxide (Al2O3) layer as taught by Lachaud et al., because Lachaud et al. teaches such stack(s) would be very efficient stack result to provide a good solution for an efficient passivation of the semiconductor substrate without significant increase in the surface recombination velocity (0050-0054]).
Regarding claim 15, modified Seutter et al. discloses a photovoltaic cell as in claim 14, wherein Lachaud et al. discloses SiO2 layer having a thickness of 1-15nm (see [0081], [0092]).
Modified Seutter et al. does not explicitly disclose the exact range of 0.5-2 nm as claimed.
In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 1-2nm of the ranges 1-15nm disclosed by Lachaud et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Seutter et al. (US 2015/0101662) as applied to claim 1 above, and further in view of Sheng et al. (US 20130186464).
Regarding claims 13 and 16, modified Seutter et al. discloses a photovoltaic cell as in claim 1 above.
Modified Seutter et al. does not explicitly discloses the second main surface of the two main surfaces is covered with an aluminum oxide (Al2O3) layer such that the A12O3 layer is part of a stack which comprises subsequently from the second main surface to the top, the Al2O3 layer, a SiO2-layer on top of the Al2O3 layer, and a SiNx capping layer on top of that the SiO2-layer.
Sheng et al. discloses the second main surface is cover with an aluminum oxide layer such that the aluminum oxide (Al2O3) is part of a stack comprising first dielectric layer (115, fig. 3) of aluminum oxide ([0028]) covering the second main surface (or the back surface), an interlayer (119, fig. 3) of silicon dioxide ([0023] and [0028]) on top of the first dielectric layer (115) of aluminum oxide, and a second dielectric layer (117, fig. 3) of silicon nitride ([0030]) capping on top of the interlayer (119) of silicon dioxide (see fig. 3). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic cell of modified Seutter et al. by using such stack of aluminum oxide/silicon dioxide/silicon nitride covering the second main surface as taught by Sheng et al., because Sheng et al. teaches such stack would improve the performance and stability of the passivation of a photovoltaic cell (or the solar cell) thereby improving the overall efficiency of the photovoltaic cell (or solar cell, see [0022-0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726